DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 53, 105 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al. (US 2022/0007212, Hwang hereafter ) in view of THANARASA et al. (US 2022/0167397, Thangarasa hereafter).
RE claims 1, 53, 105 and 107, Hwang discloses a wireless device apparatus, method, and non-transitory computer readable medium comprising: a processing system configured to: establish a first wireless role and a second wireless role for the wireless device apparatus, wherein the first wireless role is associated with upstream communications, and the second wireless role is associated with downstream communications (Paragraph 49 and Figure 1G discloses IAB nodes configured to perform as a relay node and as such act in the role of a mobile terminal with regard to an upstream node, and the role of a base station for downstream nodes).
Hwang does not explicitly disclose performing at least one of a first channel sensing procedure or a second channel sensing procedure at the wireless device apparatus, wherein the first channel sensing procedure is for the first wireless role and the second channel sensing procedure is for the second wireless role; and initiating a channel occupancy time (COT) at the wireless device apparatus for the first wireless role in accordance with the first channel sensing procedure or for the second wireless role in accordance with the second channel sensing procedure, or both; and a first interface configured to: output signaling for transmission during the COT via at least one of the first wireless role or the second wireless role.
However, Thangarasa teaches performing at least one of a first channel sensing procedure or a second channel sensing procedure at the wireless device apparatus, wherein the first channel sensing procedure is for the first wireless role and the second channel sensing procedure is for the second wireless role; and initiating a channel occupancy time (COT) at the wireless device apparatus for the first wireless role in accordance with the first channel sensing procedure or for the second wireless role in accordance with the second channel sensing procedure, or both; and a first interface configured to: output signaling for transmission during the COT via at least one of the first wireless role or the second wireless role (Paragraphs 2-25 teaches known channel sensing mechanisms such as Clear Channel Assessment an Listen Before Talk whereby a node, which is further taught in paragraph 86 to include an IAB node, a channel is sensed by monitoring for transmissions on a given channel. If a channel is sensed to be idle, a device is allowed to transmit for a given Channel Occupancy Time.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless device and method of Hwang with the teachings of Thangarasa since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).


Claims 2, 4, 6, 54, 56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Thangarasa and further in view of JIA et al. (US 2020/0374940, Jia hereafter).
RE claims 2 and 54, Hwang in view of Thangarasa discloses the wireless device apparatus of claim 1 and method of claim 53 as set forth above. Hwang in view of Thangarasa does not explicitly disclose wherein performing at least one of the first channel sensing procedure or the second channel sensing procedure at the wireless device apparatus comprises: performing the first channel sensing procedure at a first antenna panel associated with the first wireless role; and performing the second channel sensing procedure at a second antenna panel associated with the second wireless role.
However, Jia teaches wherein performing at least one of the first channel sensing procedure or the second channel sensing procedure at the wireless device apparatus comprises: performing the first channel sensing procedure at a first antenna panel associated with the first wireless role; and performing the second channel sensing procedure at a second antenna panel associated with the second wireless role (Paragraphs 142-143 teach channel sensing on an antenna panel basis.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless device and method of Hwang in view of Thangarasa with the teachings of Jia since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 4 and 56, Hwang in view of Thangarasa discloses the wireless device apparatus of claim 1 and method of claim 53 as set forth above. Hwang in view of Thangarasa does not explicitly disclose wherein performing at least one of the first channel sensing procedure or the second channel sensing procedure at the wireless device apparatus comprises: performing the first channel sensing procedure and the second channel sensing procedure at an antenna panel of the wireless device apparatus associated with the first wireless role.
However, Jia teaches wherein performing at least one of the first channel sensing procedure or the second channel sensing procedure at the wireless device apparatus comprises: performing the first channel sensing procedure and the second channel sensing procedure at an antenna panel of the wireless device apparatus associated with the first wireless role (Paragraphs 142-143 teach channel sensing on an antenna panel basis.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless device and method of Hwang in view of Thangarasa with the teachings of Jia since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 6 and 58, Hwang in view of Thangarasa discloses the wireless device apparatus of claim 1 and method of claim 53 as set forth above. Hwang in view of Thangarasa does not explicitly disclose wherein performing at least one of the first channel sensing procedure or the second channel sensing procedure at the wireless device apparatus comprises: performing the first channel sensing procedure and the second channel sensing procedure at an antenna panel of the wireless device apparatus associated with the second wireless role.
However, Jia teaches wherein performing at least one of the first channel sensing procedure or the second channel sensing procedure at the wireless device apparatus comprises: performing the first channel sensing procedure and the second channel sensing procedure at an antenna panel of the wireless device apparatus associated with the second wireless role (Paragraphs 142-143 teach channel sensing on an antenna panel basis.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless device and method of Hwang in view of Thangarasa with the teachings of Jia since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 3, 5, 7, 55, 57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Thangarasa, in view of Jia and further in view of Si (US 2021/0423805).
RE claims 3 and 55, Hwang in view of Thangarasa and further in view of Jia discloses the wireless device apparatus of claim 2 and method of claim 54 as set forth above. Hwang in view of Thangarasa does not explicitly disclose wherein the processing system is further configured to: determine a success of the first channel sensing procedure based at least in part on a first energy detection (ED) value associated with the first antenna panel and a first App. No. Not Yet AssignedPATENT Preliminary Amendment dated April 20, 2021 value associated with the first channel sensing procedure, wherein the first ED value satisfies the first value; and determine a success of the second channel sensing procedure based at least in part on a second ED value associated with the second antenna panel and a second value associated with the second channel sensing procedure, wherein the second ED value satisfies the second value (Paragraph 188-189, channel sensing based upon Energy Detection whereby a channel is determined to be idle if each beam direction is below a channel sensing threshold.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless device and method of Hwang in view of Thangarasa and further in view of Jia with the teachings of Si in order to improve determination of an available idle channel via an adaptable threshold.
However, Si teaches wherein the processing system is further configured to: determine a success of the first channel sensing procedure based at least in part on a first energy detection (ED) value associated with the first antenna panel and a first App. No. Not Yet AssignedPATENT Preliminary Amendment dated April 20, 2021 value associated with the first channel sensing procedure, wherein the first ED value satisfies the first value; and determine a success of the second channel sensing procedure based at least in part on a second ED value associated with the second antenna panel and a second value associated with the second channel sensing procedure, wherein the second ED value satisfies the second value.
RE claims 5 and 57, Hwang in view of Thangarasa and further in view of Jia discloses the wireless device apparatus of claim 4 and method of claim 56 as set forth above. Hwang in view of Thangarasa does not explicitly disclose wherein the processing system is further configured to: determine a success of the first channel sensing procedure based at least in part on an energy detection (ED) value associated with the antenna panel and a first value associated with the first channel sensing procedure, wherein the ED value satisfies the first value; and determine a success of the second channel sensing procedure based at least in part on the ED value associated with the antenna panel and a second value associated with the second channel sensing procedure, wherein the ED value satisfies the second value.
However, Si teaches wherein the processing system is further configured to: determine a success of the first channel sensing procedure based at least in part on an energy detection (ED) value associated with the antenna panel and a first value associated with the first channel sensing procedure, wherein the ED value satisfies the first value; and determine a success of the second channel sensing procedure based at least in part on the ED value associated with the antenna panel and a second value associated with the second channel sensing procedure, wherein the ED value satisfies the second value (Paragraph 188-189, channel sensing based upon Energy Detection whereby a channel is determined to be idle if each beam direction is below a channel sensing threshold.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless device and method of Hwang in view of Thangarasa and further in view of Jia with the teachings of Si in order to improve determination of an available idle channel via an adaptable threshold.
RE claims 7 and 59, Hwang in view of Thangarasa and further in view of Jia discloses the wireless device apparatus of claim 6 and method of claim 58 as set forth above. Hwang in view of Thangarasa does not explicitly disclose wherein the processing system is further configured to: determine a success of the first channel sensing procedure based at least in part on an energy detection (ED) value associated with the antenna panel and a first value App. No. Not Yet AssignedPATENT Preliminary Amendment dated April 20, 2021 associated with the first channel sensing procedure, wherein the ED value satisfies the first value; and determine a success of the second channel sensing procedure based at least in part on the ED value associated with the antenna panel and a second value associated with the second channel sensing procedure, wherein the ED value satisfies the second value.
However, Si teaches wherein the processing system is further configured to: determine a success of the first channel sensing procedure based at least in part on an energy detection (ED) value associated with the antenna panel and a first value App. No. Not Yet AssignedPATENT Preliminary Amendment dated April 20, 2021 associated with the first channel sensing procedure, wherein the ED value satisfies the first value; and determine a success of the second channel sensing procedure based at least in part on the ED value associated with the antenna panel and a second value associated with the second channel sensing procedure, wherein the ED value satisfies the second value (Paragraph 188-189, channel sensing based upon Energy Detection whereby a channel is determined to be idle if each beam direction is below a channel sensing threshold.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless device and method of Hwang in view of Thangarasa and further in view of Jia with the teachings of Si in order to improve determination of an available idle channel via an adaptable threshold.
Claims 8 and 60 are  rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Thangarasa and further in view of YANG et al. (US 2019/0373635, Yang hereafter)
RE claims 8 and 60, Hwang in view of Thangarasa discloses the wireless device apparatus of claim 1 and method of claim 53 as set forth above. Hwang in view of Thangarasa does not explicitly disclose wherein performing at least one of the first channel sensing procedure or the second channel sensing procedure at the wireless device apparatus comprises: determining one or more sensing beams associated with at least one of the first channel sensing procedure or the second channel sensing procedure; and performing at least one of the first channel sensing procedure or the second channel sensing procedure using the one or more sensing beams.
However, Yang teaches wherein performing at least one of the first channel sensing procedure or the second channel sensing procedure at the wireless device apparatus comprises: determining one or more sensing beams associated with at least one of the first channel sensing procedure or the second channel sensing procedure; and performing at least one of the first channel sensing procedure or the second channel sensing procedure using the one or more sensing beams (Paragraphs 512-538 teaches various methods for selecting beams for performing an LBT procedure. In one scheme, beams may be sequentially polled. In another scheme, beams may be selected at random. In other schemes, multiple beams may be selected and used for LBT at the same time.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless device and method of Hwang in view of Thangarasa with the teachings of Yang in order to determine an optimal beam sensing and transmission mode and beam direction.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Thangarasa and further in view of Bhattad et al. (US 2019/0274137, Bhattad hereafter).
RE claim 31, Hwang in view of Thangarasa discloses the wireless device apparatus of claim 1 as set forth above. Hwang in view of Thangarasa does not explicitly disclose wherein the processing system is further configured to: determine a first transmission timing of a first transmission from the wireless device apparatus via the first wireless role and a second transmission timing of a second transmission from the wireless device apparatus via the second wireless role; App. No. Not Yet AssignedPATENT Preliminary Amendment dated April 20, 2021 add a filler signal to a beginning of the second transmission, wherein the first transmission timing precedes the second transmission timing by a time duration equal to a duration of the filler signal; and determine a first sensing slot for performing the first channel sensing procedure and a second sensing slot for performing the second channel sensing procedure, wherein the first sensing slot is aligned with the first transmission timing of the first transmission and the second sensing slot is aligned with the filler signal.
However, Bhattad teaches determining a first transmission timing of a first transmission from the wireless device apparatus via the first wireless role and a second transmission timing of a second transmission from the wireless device apparatus via the second wireless role; App. No. Not Yet AssignedPATENT Preliminary Amendment dated April 20, 2021adding a filler signal to a beginning of the second transmission, wherein the first transmission timing precedes the second transmission timing by a time duration equal to a duration of the filler signal; and determining a first sensing slot for performing the first channel sensing procedure and a second sensing slot for performing the second channel sensing procedure, wherein the first sensing slot is aligned with the first transmission timing of the first transmission and the second sensing slot is aligned with the filler signal (Paragraphs 82-85 teach a wireless transmission method whereby a UE performs an uplink transmission following a listen before talk, LBT, sensing procedure. IF LBT completes at the beginning of the transmission slot, a filler signal is transmitted before the data in T1-T4. A filler signal is transmitted in T2-T4 if LBT finishes at T2. If LBT finishes at T4, no filler signal is transmitted before data at T4.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless device of Hwang in view of Thangarasa with the teachings of Bhattad in order to improve performance, channel estimation, frequency offset estimation, and/or data demodulation performance.
Allowable Subject Matter
Claims 10-12, 14-16, 18, 21, 24-25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claim 10, prior arts do not explicitly disclose, teach or suggest a sensing capability for transmission to a parent node or a central unit, and wherein the processing system performing the first channel sensing procedure for the first wireless role and the second channel sensing procedure for the second wireless role is based at least in part on the sensing capability.
RE claims 11-12, the claims each depend upon claim 10 and thereby incorporate the allowable matter set forth above.
RE claim 14, prior arts do not explicitly disclose, teach or suggest wherein outputting signaling for transmission during the COT via at least one of the first wireless role or the second wireless role comprises: determining a duplex capability of the wireless device apparatus, a success of the first channel sensing procedure, and a success of the second channel sensing procedure; and determining whether to output at least one of a first transmission for transmission from the wireless device apparatus via the first wireless role or a second transmission for transmission from the wireless device apparatus via the second wireless role based at least in part on the duplex capability of the wireless device apparatus, the success of the first channel sensing procedure, and the success of the second channel sensing procedure. 
RE claim 15, prior arts do not explicitly disclose, teach or suggest determining a first sensing slot for performing the first channel sensing procedure and a second sensing slot for performing the second channel sensing procedure, wherein the first sensing slot is aligned with the first transmission timing of the first transmission and the second sensing slot is aligned with the second transmission timing of the second transmission.
RE claims 16, 18 and 21, the claims each depend upon claim 15 and thereby incorporate the allowable matter set forth above.
RE claim 24, prior arts do not explicitly disclose, teach or suggest determining a first sensing slot for performing the first channel sensing procedure and a second sensing slot for performing the second channel sensing procedure, wherein the first sensing slot is aligned with the first transmission timing of the first transmission and the second sensing slot is offset from the second transmission timing of the second transmission based at least in part on the first transmission timing of the first transmission.
RE claim 25, the claim depends upon claim 24 and thereby incorporate the allowable matter set forth above.
RE claim 28, prior arts do not explicitly disclose, teach or suggest wherein the first transmission timing of the first transmission is within a threshold time duration of the second transmission timing of the second transmission or the second transmission is less than a threshold time duration; determine a first sensing slot for performing the first channel sensing procedure; and refrain from performing the second channel sensing procedure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461